Title: From Thomas Jefferson to Henry Dearborn, 5 September 1803
From: Jefferson, Thomas
To: Dearborn, Henry


          
            
              Dear Sir
            
            Monticello Sep. 5. 03.
          
          About a twelvemonth after we came into the administration we learnt by a letter from mr Simpson that our predecessors had promised to the Emperor of Marocco 100. gun carriages. you have known most of the unlucky circumstances which have baffled our execution of it. the last however is but recently known. we had desired mr Simpson to have them made in Europe, or to offer the value to the emperor to have them made himself & in his own way. he writes that it is impracticable for himself to get them made, & advises strongly against offering money. we are therefore now exactly where we were 18. months ago. we had at first proposed to send 100. gun carriages from the Navy stores, and it was therefore referred to the Secy of the navy to do it. but Simpson says they must be for field service, made in the best manner, & equipped with every necessary however minute. in this case mr Smith says he is not in a situation to execute the order, having no such carriages, nor any person skilled in making them. he supposes it possible you might have good carriages ready made, & which could be spared & replaced at leisure for ourselves: or that you can command artists who know how to make them. he promised to write to you, and to take on himself any agency which should be inconvenient to you. I have thought it necessary to mention it, because this delay has been so great as to give me serious apprehensions the emperor’s patience will not hold out. if we have proper ones, we had better spare them. otherwise I am in hopes it is in your power to have them made expeditiously, and mr Smith will have vessels ready for carrying them. altho’ I shall be with you on the 25th. I have thought the case too urgent to defer for consultation with you till that time, and hope you may enable us at length to discharge this engagement of our predecessors. accept my affectionate salutations & assurances of sincere esteem and respect.
          
            
              Th: Jefferson
            
          
          
            P.S. mr Simpson says nothing of the size of the carriages. I presume they should be of different sizes, & you can best judge of the proportion of each size.—no letter should leave Washington for me after the 17th. inst.
          
        